UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report: (Date of earliest event reported): August 12, 2009 Nexstar Broadcasting Group, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware (State or other jurisdiction of incorporation) 000-50478 (Commission File Number) 23-3083125 (IRS Employer Identification No.) 5215 N. O’Connor Blvd.,Suite 1400 Irving, Texas 75039 (Address of Principal Executive Offices, includingZip Code) (972) 373-8800 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On August 12, 2009, Nexstar Broadcasting Group, Inc. issued a press release announcing its financial results for the period ended June 30, 2009.A copy of the press release is attached to this Form 8-K as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. Exhibit No.Description 99.1Press Release of Nexstar Broadcasting Group, Inc. dated August 12, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEXSTAR BROADCASTING GROUP, INC. By:/s/ Thomas E.
